MINISTERE DU DEVELOPPEMENT DURABLE, REPUBLIQUE DU CONGO
DE L'ECONOMIE FORESTIERE Unité * Travail * Progrès
ET DE L'ENVIRONNEMENT -

CABINET

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

CAHIER DE CHARGES PARTICULIER
relatif à la Convention d'Aménagement et de Transformation, conclue entre
la République du Congo et la Société ‘’KIMBAKALA et Compagnie Sarl

Article premier : L'organigramme général de la Société, présenté en annexe, se résume
de la manière suivante :

+. Une direction générale qui comprend :

- un directeur général ;

- un secrétariat de direction ;

- une direction technique ;

- une direction administrative et financière.
e La direction technique comprend :

- un service d'exploitation forestière ;
- un service des unités de transformation.

. La direction administrative et financière :
- un service commercial ;
- un service administratif et personnel ;
- un service comptabilité.

Article 2 : La Société s'engage à recruter les diplômés sans emploi en foresterie

Article 3: La Société s'engage, à qualification, compétence et expérience égales, à
recruter en priorité les travailleurs et les cadres de nationalité congolaise.

La Société s'engage en outre à financer la formation des travailleurs, à travers
l'organisation des stages au niveau local ou à l'étranger.

cet effet, la Société doit faire parvenir, chaque année, à la Direction Générale de

l'Economie Forestière, le programme de formation. L
Article 4: La Société s'engage à construire pour ses travailleurs une base-vie en
matériaux durables, électrifiée et dotée d'une antenne parabolique et comprenant :

- une infirmerie ;

- un économat ;

- une école ;

- un système d’adduction d'eau potable ;

- une case de passage équipée et meublée pour les agents des Eaux et Forêts,
selon un plan défini par la Direction Générale de l'Economie Forestière.

La Société s'engage en outre à appuyer les populations à développer les activités
agropastorales autour de la base-vie.

Article 5 : Le montant total des investissements se chiffrent à FCFA 2.337.420.000, dont
FCFA 972.070.000 d'investissements prévisionnels, définis en fonction des objectifs à
atteindre, aussi bien en matière de production de grumes que de transformation
industrielle de bois, sur une période de 5 ans, et de FCFA 1.365.350.000
d'investissements déjà réalisés.

Le calendrier de réalisation de ces investissements est présenté en annexe.

Article 6: Le calendrier technique de production et de transformation des grumes se
présente comme suit :

Unité : m°

Libellé Années

2012 2013 2014 | 2015 2016

Volume fût (m°) 3.678 | 36.784] 36.784 | 36.784 | 36.784
Volume commercialisable (m°)} _2.575 | 25.749 | 25.749 | 25.749 | 25.749
Volume grume export (m°) 2.575 3.862 3.862 3.862. | 3.862.
Volume grume entrée usine (m°) -| 21.887 | 21.887] 21.887 | 21.887
Rendement matière (%) = 33 35 35 35
Production totale à la scierie {m°) = 7.223 7.660 7.660 7.660
Sciages humides export (m°) -|[ 4334] 4596] 4596| 4.5% |
Sciages humides marche local {(m”) - 7220 766 766 766
Sciages séchés (m°) = 2.167 2.298 2.298 | 2.298
Sciages séchés export (m°) = 1.517 1.608 1.608 1.608
Unité de menuiserie et de moulurage - 650 689 689 689
{m°)

Le volume commercialisable représente 70% du volume fût.

Le volume entrée à l'usine représente 85% du volume commercialisable et le volume
export 15%.

Le rendement matière au sciage est de 33% en 2014, 35% en 2015 et 2016.

près l'adoption du plan d'aménagement de l'UFE Loamba, de nouvelles prévisions de
roduction seront établies, ainsi qu'un nouveau Le de production.

ES 2
Article 7 : La coupe annuelle est de préférence d'un seul tenant. Toutefois, elle pourrait
être répartie en un ou plusieurs tenants dans les zones d'exploitation difficile, telles que
les montagnes ou les marécages.

Article 8 : Le taux de calcul de la taxe forestière est fixé par un texte réglementaire.

Article 9 : Les essences prises en compte pour le calcul de la taxe forestière sont celles
indiquées par les textes réglementaires en vigueur en matière forestière.

Article 10: Les diamètres minima d'abattage sont ceux fixés dans les textes
réglementaires en matière forestière en vigueur.

Article 11 : La création des infrastructures routières dans l'unité forestière d'exploitation
Loamba ne doit donner lieu à l'installation anarchique des villages et campements, plus ou
moins permanente, dont les habitants sont souvent responsables de la dégradation des
écosystèmes forestiers, tels que les défrichements anarchiques, le braconnage et les feux
de brousse.

Toutefois, en cas de nécessité avéré, l'installation de nouveaux villages et campements, le
long des routes et pistes forestières, ne pourra avoir lieu réalisera qu'avec l'autorisation
de l'Administration des Eaux et Forêts, après une étude d'impact du milieu, conjointement
menée avec les autorités locales.

Article 12: Les activités agropastorales sont entreprises autour de la base-vie des
travailleurs, afin de contrôler les défrichements et d'assurer l’utilisation rationnelle des
terres.

Ces activités sont réalisées suivant des programmes approuvés par la Direction
Départementale de l'Economie Forestière de la Bouenza, qui veillera à leur suivi et à leur
contrôle.

Article 13 : Conformément aux dispositions de l'article 21 de cette convention, la Société
s'engage à livrer le matériel suivant et à réaliser les travaux ci-après, au profit des
populations, des collectivités locales et de l'Administration des Eaux et Forêts.

A.- Contribution au développement socio-économique du département de la
Bouenza

En permanence
- Entretien permanent des tronçons routiers :
+ Nsoukou-Bouadi-Ranch Loamba-Kimbo ;
e __Kitidi-Tounga-Boko Songho-Midimba
- Livraison, chaque année, des produits pharmaceutiques, à hauteur de FCFA

.000.000, à la Préfecture de la Bouenza pour les Centres de santé intégré et
ostes de santé publique des districts de Boko-Songho et de Kayes ;
- Livraison, chaque année, de 3.000 litres de gasoil à la Préfecture, au Conseil
départemental et la Sous-Préfecture de Boko-Songho pendant 5 ans, soit :

° 1.500 litres à la Préfecture de la Bouenza;
+ 1.000 litres au Conseil départemental de la Bouenza ;
+ 500 litres à la Sous Préfecture de la Bouenza.

-_ Fourniture chaque année de 6 m° de bois débités à la Préfecture et au Conseil
départemental de la Bouenza pendant 5 ans.

Année 2014

1°" trimestre

- Livraison de 6 tensiomètres à la Préfecture de la Bouenza pour le compte des
centres de santé intégré des districts de Boko-Songho et de Kayes (coût estimé en
FCFA 90.000 par tensiomètre)

3° trimestre

- Réhabilitation du CEG de Boko-Songho.

Année 2015
1°" trimestre

- Fourniture de 40 lits en bois et dotés de matelas à la préfecture de la Bouenza pour
le compte des Centres de Santé Intégré du District de Boko-Songho et Kayes ;

- Livraison de 04 microscopes binoculaires à la préfecture de la Boeunza pour les
centres de santé intégrés des districts de Boko-Songho.

3° trimestre

- Fourniture de 200 tables bancs au District de Boko-Songho ;

- Fourniture à la préfecture de la Bouenzade 20 bureaux de travail avec chaises ;
Année 2016

1" trimestre

éfection de la toiture de l'hôtel de nu de la sous-préfecture de Boko-Songho.

K
3° trimestre

-_ Fourniture à la préfecture de la Bouenza de :

e 100 tables bancs ;
+ 50 lits de 090 m de large avec matelas pour les Centres de Santé intégrés

Année 2017

1% trimestre

- Livraison à la préfecture de la Bouenza de 02 microscopes binoculaires pour les
centres de santé intégrés ;

3° trimestre

Fourniture à la Préfecture de la Bouenza de 50 tables bancs, 25 lits de 090 m de
large avec matelas pour les centres de santé intégré.

B..- Contribution à l'équipement de l'Administration Forestière
En permanence

_ Livraison de 2.000 litres de gasoil aux Directions Départementales de l'Economie
forestière de la Bouenza et du Pool.

Année 2014

4° trimestre

_ Construction des bureaux et du logement du chef de Brigade de l'Economie
Forestière de Boko-Songho.

Année 2015
2° trimestre

___ Livraison d'un véhicule Toyota BJ 79 à la Brigade de l'Economie Forestière de
Boko-Songho.

4£ trimestre

- raison de deux (02) motos Yamaha YBR 125 à la Direction Générale de

conomie Forestière.
Q :
Article 14: Les dispositions du présent cahier de charges particulier doivent
obligatoirement être exécutées par la Société, conformément à l'article 72 de la loi
n°16-2000 du 20 novembre 2000 portant code forestier.

azzaville, lé 11 septembre 2012

Pour la Société, Pour lè Gouvernement,

Le Directeur Gérant, Le Ministre du Développement Durable,
de l'Économie Forestière
et de l'Environnement,

(scans

Dieudonné KIMBAKALA BOUNGOU

ÈS
Annexe 1 : Investissements déjà réalisés

Désignation Nombre Prix Prix Total
unitaire (CFA)
(FCFA) _
Toyota Hilux 19.000.000 19.000.000
Toyota BJ 75 24.000.000 24.000.000
Patrole Nissan 20.000.000 20.000.000
Berliet 330 32.000.000 32.000.000

Benne Mercédès 2624

39.000.000 35.000.000

Grumier Mercédès 2624

72.000.000 144.000.000

Grumier Mercédès 1928

54.000.000 54.000.000

CAT 966 85.000.000 85.000.000
CAT 980 94.000.000 94.000.000
CAT 966 80.000.000 160.000.000
CAT 528 110.000.000 330.000.000
CAT D7 G 95.000.000 285.000.000
Boussoles 110.000 220.000
Clisimètres : 120.000 120.000
Ordinateur Desktop 190.000 380.000
Ordinateur Laptop 320.000 640.000
GPS 250.000 500.000
Onduleur 180.000 360.000
Imprimante A3 240.000 480.000

Scierie complète + Unité de Cogénération

76.000.000 76.000.000

CAEN ENENTOEC GEO EE FO FO CERN ER ER CES ER CS PS LS

Scie Sthill 0,70 900.000 3.600.000
Guides chaînes 210.000 840.000
Chaines 70.000 210.000
Total -| 1.365.350.000

|
WE
0000! L L ebanyepieuee «
Lo eshanoge +
000 207 L esnajgnopep _ «
| L amiepens +
EJueueIduuo ajaIdiuo9 8125 -
UoHEOJSUE Sp SHUN -Ÿ
UE uez 0SZ Sr DEZ98 DISEZE £ MOIS
où z ok b MSESUEAN
012 ATE Elu G SSuieu? apno
oz AUE Efoiz Eloi GE G EUR ep nesron
00/7 E| 002 ET 00e sou £ [001z 6
00€ z 052 L
0e! L
000 z FXp dn Id
DODEZ ns TeU5 804
00009 L RUN USED
DO00Z1 E H OPI VO SSI
O0E L | 008 Fo! L ET ETO)
ok [or or L ÉNSE10 NESUEN
BISHSS1O uonenoIdg ‘€
0684 ZIBOYS
057 G ÉEMEEN
LE G ŒUS s1ossnog
062 Œ Sd9
09€ G EURE]
TiWSPEUQUE.p SMNSSTESUSE opoeug -Z
2 LrAOyS
05? H0E SEL Sonny
000 = SBETON op SI
0002 = UOSSIUNOS 9p Ste]
0081 = SPAS SE
AueueSsqee 7 P Ste 1
Ina | 90 SEAL 80 MER [ 50 MeRA | 0 MoRA | _90 uoneuBissa
9107 5102 FL0Z ELoZ z107 | _ seguuy

000'E X V494 : euun

Sleuuolshoid suewessiseaul] : z sxeuuy

—

Ê 020716 TsusS 130)
oz 62 09v021 DEZ'99€ 09568 EL
000€ 000097 HU
00 LL THEMES S6EYIOS
000 # ÉOSE]
000€ RES p UOONpPY
D00S1. SFESSET Sp 2589 LONUOD
0008 XNESINQ LOONNSUOD
000€ SIA 8SEQ UONONHSUOD
00061 UOpePUO] J5 IUSLLESSENE L
000"02 AS STD XNENELL,
000 091 TeDUEU UONONSUOT
SIUSUISSSHSSAUL SSHNY - 9
00002 00001 000"1SE FIAOYS
VIN OS SUSDONSSIE EME -
000 VAI 0€ eugBoupels ednou5  -
00092 enbiueeu Je1jale  -
000 81 seguoerep seed  -
00005 {Qu 02 sp anis) 1ouP8s  -
00002 suoyesgdo G 2p aUIqUOD
aUSSINUSN -

Annexe 3 : Schéma industriel

Le schéma industriel, basé sur la première et la deuxième transformation, se présente

comme suit :
1.- Unité de sciage
a) 1 scie de tête
- Marque : Canali
-_ © volant : 1600 mm
- Etat d'acquisition : reconditionné
b) 2 scies de reprise
- Marque : Brenta
- _@ volant : 1200 mm
- Etat d'acquisition : reconditionné

c) 2 déligneuses

- Marque : Winteur
-_ Etat d'acquisition : reconditionné

d) 2 dédoubleuses

- Marque : GerberduLinck

- Etat d'acquisition : reconditionné
e) 2 Ebouteuses

- Marque : Scolest
- Etat d'acquisition : reconditionné

2.- Unité de séchage :

Une cellule de séchage
- Etat d'acquisition : reconditionné
- Capacité : 100 m°

3.- Unité de Menuiserie et de moulurage

a) 1 combiné

- Marque :
- JÉtat d'acquisition : reconditionné
b) 2 scies à rubans

- Marque :

- © volant : 1000 mm

- Etat d'acquisition :
c) 2 scies circulaires

- Marque :

= S volant : 500 mm

- Etat d'acquisition :
d) 2 raboteuses

- Marque :
- Etat d'acquisition : reconditionné

e) 2 Dégauchisseuses

- Marque :
- Etat d'acquisition : reconditionné

f) 2 tensionneuses

- Marque :
- Etat d'acquisition :

g) 1 Toupie

- Marque :
- Etat d'acquisition : reconditionné

h) 1 mortaiseuse

- Marque :
- Etat d'acquisition :

1 Tour à bois

- Marque :
- Etat d'acquisition :

j) 2 ponceuses

- Marque :
tat d'acquisition :
k) 1 presse hydraulique

- Marque :
-_ Etat d'acquisition :

1) 1 compresseur

- Marque :
- Etat d'acquisition :

m) 1 machine d'emballage

- Marque :
- Etat d'acquisition :

n}/ Divers équipements L (K
Ÿ
Annexe 4 : Détails des emplois

Désignation

Personne
lexistant

Années

2012

2013

2014 [2015 | 2016

1.- Direction générale

Directeur Gérant

Chef de personnel

Comptable

Ingénieur forestier aménagiste

Cartographe

Superviseur technique
| (aménagement)

Agent du service administratif

Agent du service commercial

Secrétaire bureautique

Opérateur de saisie (aménagement)

Chauffeur

Gardien (scierie)

[CIEN

Infirmier

Sitotal 1

2.- Exploitation forestière

Chef d'exploitation

Chef de chantier

Chauffeur camion pick up

2.1.- Prospection

2.12.- Layonnage

Chef d'équipe (Boussolier)

Pisteur

Jalonneur

Pointeur-chaïneur

Machetteurs

2.1.2.- Comptage

Chef d'équipe

Prospecteur

2.2. Construction des routes

2.2.1- Traces des routes

Chef d'équipe

Boussolier

Chaîneur

Machetteur

Abatteur

Aide abatteur

2.2.2.-Déforestage

Conducteur CAT D7 G

Aide conducteur

Conducteur niveleuse CAT 140

Conducteur CAT 980

Chauffeur camion benne

Scieur de tête

Aide scieur de tête

Scieurs de reprise

Aides scieurs

Scieur dédoubleur

Scieurs déligneurs

Aides scieurs déligneurs

Ebouteurs

Aide ébouteurs

Conducteur manitou

Conducteur concasseur

Coliseurs

Unité de cogénération

EN COROLCIENENENENCTENENEONO

Unité de séchage

Conducteur élévateur

nD|=

Chef d'unité

Menuisier charpentier

Menuisier ébéniste

Manœuvre

DES LUE

Unité d’affûtage

Chef d'équipe

Affuteur

Manœuvre

Sitotal 3

| _
RD IS

4.- Autres services

Magasin

Chef magasinier

Aide magasinier

Atelier mécanique

Chef de garage

Mécaniciens diéséliste

Aide mécanicien diéséliste

Mécaniciens véhicule à essence

Aide mécanicien véhicule à essence

Soudeur

Aide soudeur

Electricien auto

Aide électricien bâtiment

Pneumatique

Tôlier

Pompiste

Sitotal 4

œle

o=
KE IES ENENEN EN EN EN EN ENER ERER QE

otal

otal général

16

o mn & o
F
o £ F4 8 o $ si
e & es & 2
8 2 É EE ê CE 3
s Es A 23 8 £a 8
8 ÉE É É 8. E H
El Et 3 EE 8 £ à
$ ë$ & sé o £ &
CA £ S. a 5 $
2 $ 8 a
œ 3 @œ C3
uoyeuLioysues 2p SUN esenseios uoneyoidxa
eserueuu 38
EARERSIUIURY 10H81 nbiuyoe} uono8IC

ÉTCEIES)

querso)
j1U99 UONO81Q

aluBeduwuo) 39 elPAEqUUIM 9J91908 EI 8P euuweiBluefio : S exeuuy
